Citation Nr: 1607063	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  07-29 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Deanne L. Bonner-Simpson, Attorney


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Board denied the service connection claim for diabetes mellitus and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court granted a joint motion for remand (JMR) and to vacate the Board's decision.  The case was returned to the Board for compliance with the terms of the JMR.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In light of the findings of the JMR, the Board finds that a remand is necessary regarding the service connection claim for diabetes mellitus due to herbicide exposure.  The Veteran contends that he was directly exposed to herbicides while serving as a laundry specialist at Korat Royal Thai Air Force Base (KRTAFB).

In the JMR, the parties agreed that the Veteran's service duties as a laundry specialist would require him to handle the uniforms of others-including the uniforms of those directly exposed to herbicides.  In other words, he likely handled contaminated clothing.  Additionally, the parties agreed that the Veteran's daily work duties required him to drive in areas near and through the base perimeter.  "The parties agree that this evidence articulates the type of herbicide exposure described and anticipated within the M-21 Manual for service members and also meets the "low threshold" requisite of the third prong of [McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006)]."  The parties agreed that the Veteran potentially had Agent Orange exposure due to "constant first-hand and second-hand herbicide exposure through handling and cleaning uniforms of service members stationed in Thailand."  The parties also agreed that the Board failed to provide adequate reasons and bases for denying the Veteran's claim inasmuch as it did not properly consider that his military occupational specialty (MOS) may have exposed him to Agent Orange while stationed in Thailand.  

Although the Board previously found that there was no competent or credible evidence that the Veteran was directly exposed to herbicides while serving in Thailand, the March 2015 Court order effectuating the JMR has found otherwise.  In accordance with the law of the case doctrine, the Veteran's MOS likely exposed him to Agent Orange on a first or second-hand basis.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, the Board is bound by the findings contained in the Court's decision and is not free to do anything contrary to the Court's prior action with respect to the same claim).

As such, the Board finds that the Veteran's claim must be remanded for a VA examination to determine that nature and etiology of his diabetes mellitus-to include consideration of direct exposure to herbicides through his laundry duties as a cause of his claimed diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his diabetes mellitus.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current diabetes mellitus, was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's contentions that his current diabetes mellitus was caused by his exposure to herbicides during his service in Thailand during the Vietnam Era.  

The examiner should note that the parties of the JMR, discussed above, agreed that the Veteran's MOS of a laundry specialist likely took him around the base perimeter in Thailand and he was likely exposed to second-hand herbicides while washing the contaminated clothing of other service members who had direct contact with herbicides such as Agent Orange.  

The examiner should be aware that a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board would like the examiner to know that the Veteran's claim is not one based upon presumed exposure to Agent Orange-such as those presumptively exposed during in-country service in Republic of Vietnam or the Korean DMZ.  In other words, the Veteran's alleged exposure to herbicides in Thailand was either based on him driving around the base perimeter or being exposed to herbicides on the clothing of other service members.  

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diabetes mellitus had its onset within the first post-service year following discharge from active military service?

The complete rationale for all opinions should be set forth-including a discussion of the likely etiology of the Veteran's diabetes mellitus.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






